Citation Nr: 0030204	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to an effective date earlier than March 28, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin condition.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of 
circumcision.  








REPRESENTATION

Appellant represented by:	Michael F. Brown, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1966 to March 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions in April 1994 
and in June 1995.  

The June 1995 rating action served to grant service 
connection for PTSD.  A 100 percent rating was assigned, 
effective on March 28, 1994 or the date on which the most 
recent application to reopen the claim of service connection 
for PTSD was received.  

In a November letter from the veteran's attorney, it was 
stated that, "the veteran disagrees with the date of onset 
which has been established."  Letter from Michael F. Brown 2 
(Nov. 16, 1995).  The RO responded to this assertion by 
listing the issue of entitlement to an earlier effective date 
for the PTSD rating as an issue on appeal in the January 1996 
Statement of the Case (SOC).  

The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals that was received by the RO in February 
1996.  On this form, he asserted that he did contest the 
effective date.  

In December 1997, the Board remanded the veteran's case to 
determine whether the veteran sought an earlier effective 
date for his disability rating or was arguing that there was 
clear and unmistakable error in the June 1982 rating decision 
which served to deny the original claim of service connection 
for PTSD.  In a June 1998 letter, the veteran's attorney 
clarified this matter, and the issue has since been addressed 
as listed on the title page of this document.  

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claims of service 
connection for a skin condition and the residuals of a 
circumcision are now before the Board from an October 1999 RO 
decision.  While the veteran's November 1999 Notice of 
Disagreement (NOD) specifically addressed these claims, no 
SOC was ever issued for them.  As such, these matters are 
addressed in the REMAND portion of this document.  

(The issue regarding an earlier effective date for the grant 
of service connection for PTSD will also be addressed in the 
REMAND portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The claim of service connection for a low back disorder 
is plausible and capable of substantiation.  





CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a low back disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective October 30, 2000, 
the requirement that a veteran submit a well-grounded claim 
in order to trigger VA's duty to assist has been repealed.  
See the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)). 

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) has stated that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded the version most favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

In this case, the Board finds that the law as it was in 
effect prior to October 30, 2000, may be the most favorable 
to the veteran.  Application of the former provisions results 
in the determination that the veteran has submitted a well-
grounded claim.  

One who submits a claim for benefits under a law administered 
by VA has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  Only when 
that initial burden has been met does the duty of the 
Secretary to assist such a claimant in developing the facts 
pertinent to the claim attach.  Id.  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Furthermore, except where there is clear and convincing 
evidence to the contrary, lay evidence of incurrence of an 
injury in combat, if consistent with the circumstances, 
conditions, or hardships of such service, will be accepted as 
sufficient proof of service connection, even when there is no 
official record of incurrence or aggravation.  38 C.F.R. § 
3.305(c).   

In the instant matter, the veteran has asserted that he has 
had back problems ever since he injured his back during 
service while carrying a wounded soldier from the battlefield 
in August 1967.  His attorney has argued that the provisions 
of 38 C.F.R. § 3.305 support a grant of service connection 
based primarily on the veteran's lay testimony of a combat-
related injury.  

The Board notes that on his January 1966 report of medical 
history prior to entrance into service, the veteran indicated 
that he had a history of recurrent back pain.  While the 
entrance examination, the veteran's service medical records, 
and his January 1968 examination prior to separation from 
service do not show any complaints or findings indicative of 
a back problem, the file does contain evidence in the form of 
an October 1967 Award of the Army Commendation Medal for 
Heroism, which indicates that the veteran braved enemy fire 
to assist in evacuating a wounded soldier to safety.  

Aside from a finding of scoliosis on a 1977 examination 
report for service in the Army Reserves, the post service 
medical records on file do not document treatment for back 
problems until 1985.  Subsequent medical records show that 
the veteran has continued to have back problems.  In 
statements dated in February 1997 and November 1998, the 
veteran's private physician, Herman Lawson, Jr., M.D., has 
indicated that the veteran's current back problems were 
related to service.  

Inasmuch as the veteran has asserted that he has a combat 
related injury not inconsistent with documented circumstances 
surrounding that incident and post-service medical records 
tend to suggest that veteran has current disability that 
might be due to an injury in service, the Board finds that 
the veteran's claim of service connection for a low back 
disorder is well grounded.  Thus, further development of the 
record is indicated prior to appellate disposition of this 
matter.  



ORDER

As the claim of service connection for a low back disorder is 
well grounded, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.  



REMAND

Initially, as noted in the introduction, the Board finds that 
the veteran has submitted a timely statement that appears to 
indicate his disagreement with the October 1999 RO decision.  
In that October 1999 decision, the RO found that the veteran 
had not submitted new and material evidence to reopen claims 
for entitlement to service connection for a skin condition 
and for the residuals of circumcision.  

While the veteran submitted his NOD in November 1999, no SOC 
was ever issued with regard to these issues.  The Board is 
required to remand these issues to the RO for issuance of a 
SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Turning to the veteran's claim for entitlement to service 
connection for a low back disorder, the Board finds that 
since the veteran has submitted a well-grounded claim, VA's 
duty to assist requires that he be afforded an examination to 
determine whether there is a relationship between the claimed 
disorder and service.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Any pertinent treatment records also should 
be obtained for the purpose of review in connection with the 
examination.  Specifically noted in this regard are the lack 
of records from Dr. Claude Nichols, which were reportedly 
relied upon by Dr. Lawson in his opinion regarding the 
etiology of the condition.  The RO should make another 
attempt at obtaining any pertinent records available.  

The Board notes that additional evidence was recently added 
to the claims file.  The veteran has not waived his right to 
have that evidence initially considered by the RO.  Any 
pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  Therefore, this case must be remanded to the RO for 
consideration of the additional evidence submitted by the 
veteran.  

The Board also finds that the issue of entitlement to an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder (PTSD) must be remanded 
for due process reasons because, as is explained hereinbelow, 
the RO has not fully complied with the directions in the 
November 1997 Board remand, which called for appropriate 
development and adjudicative action with regard to this 
issue.  

A review of the file shows that service connection was 
eventually established for PTSD following the submission of 
certain records not initially on file which indicated that 
the veteran had combat exposure.  The Board is aware that 
when new and material service department records are 
submitted after a final disallowance, and service connection 
is subsequently granted on the basis of those service 
department records, the effective date should the date of 
receipt of the claim on which the prior evaluation was made.  
See 38 C.F.R. § 3.400(q)(2).  See also 38 C.F.R. § 3.156(c).  

Regardless of the Board's November 1997 directions to the RO 
to take all indicated adjudicative action with regard to the 
issues on appeal, the Board finds that the RO has failed 
addressed the question of whether an earlier effective date 
is warranted under the provisions of 38 C.F.R. § 3.400(q)(2).  
The veteran also must be afforded an opportunity to respond 
thereto.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, since the RO failed to perform the proper 
action requested in the November 1997 remand, the issue 
regarding an earlier effective date must be remanded again 
for compliance with the previous remand instructions.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should issue an appropriate 
SOC on the issues of whether new and 
material evidence has been submitted to 
reopen claims of service connection for a 
skin condition and the residuals of 
circumcision.  The veteran should be 
notified that if he wants to appeal, he 
has to submit a substantive appeal within 
60 days of the SOC, or within one year 
after the initial notification of denial 
for each issue.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issues should these claims 
be returned to the Board.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for low back problems since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and likely etiology of his claimed low 
back disorder.  All indicated tests must 
be conducted.  The examiner should elicit 
from the veteran and record a full 
medical history referable to the claimed 
condition.  The claims folder and a copy 
of this REMAND must be made available to 
the examining physician for review, and 
the examiner's report should reflect 
consideration of the pertinent medical 
history. Based on his/her review of the 
case, the examiner should specifically 
provide an opinion as to the likelihood 
that the veteran has any current low back 
disability due to disease or injury that 
was incurred in or aggravated by service.  
Complete rationale for the opinions 
expressed should be provided.  

4.  After undertaking any additional 
necessary development, the RO should 
conduct a de novo review of the veteran's 
claims.  This should include reviewing 
and responding to any records submitted 
since the July 2000 Supplemental 
Statement of the Case.  The RO also 
should review the claim for an earlier 
effective and extent full consideration 
to all pertinent laws and regulations, 
especially to the provisions of 38 C.F.R. 
§ 3.400(q)(2).  

5.  Following completion of the 
development requested hereinabove, the 
review the veteran's claims.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



